UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard New York Tax-Exempt Funds Vanguard New York Tax-Exempt Money Market Fund Vanguard New York Long-Term Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May 31, 2013. > Vanguard New York Long-Term Tax-Exempt Fund returned about –2% for the period, lagging its benchmark and the average return of New York peer funds. > With short-term interest rates still anchored near zero by Federal Reserve policy, Vanguard New York Tax-Exempt Money Market Fund returned 0.01%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New York Tax-Exempt Money Market Fund. 11 New York Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 63 Trustees Approve Advisory Arrangement. 65 Glossary. 66 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New York Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% New York Tax-Exempt Money Market Funds Average 0.00 New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New York Long-Term Tax-Exempt Fund Investor Shares 1.97% 3.82% 1.62% -3.41% -1.79% Admiral™ Shares 2.05 3.97 1.66 -3.41 -1.75 Barclays NY Municipal Bond Index -1.39 New York Municipal Debt Funds Average -1.62 New York Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New York Tax-Exempt Money Market Fund; 30-day SEC yield for the New York Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New York Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New York Long-Term Tax-Exempt Fund Investor Shares $12.03 $11.62 $0.195 $0.000 Admiral Shares 12.03 11.62 0.200 0.000 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31, 2013. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its stimulative bond-buying led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Against this backdrop, Vanguard New York Long-Term Tax Exempt Fund returned –1.79% for Investor Shares and –1.75% for Admiral Shares for the six months. Rising interest rates pushed bond prices down, producing a –3.41% capital return for Investor Shares that was only partly offset by a 1.62% return from interest income. The Long-Term Fund’s results lagged the –1.39% return of its benchmark index and the –1.62% average return of New York tax-exempt funds. The somewhat longer maturity of the fund’s holdings weighed on six-month performance relative to the benchmark. It’s worth noting that similar positioning served shareholders well during the 2012 fiscal year, when interest rates fell. The New York Tax-Exempt Money Market Fund returned 0.01% for the period, reflecting the Fed’s four-year-old policy of holding the shortest-term interest rates near zero. 2 As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Long-Term Fund increased from 1.70% on November 30, 2012, to 1.97% on May 31, 2013. The Money Market Fund’s 7-day SEC yield was almost unchanged at 0.01%. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. Both the broad U.S. taxable bond market and the broad municipal market declined 1.1% for the six months ended May 31. The yield on the 10-year Treasury note Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 closed the period at 2.11%, low by historical measures but considerably higher than the 1.67% yield at which it finished in April. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed-market stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging-market stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank by more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New York Tax-Exempt Money Market Fund 0.16% — 0.24% New York Long-Term Tax-Exempt Fund 0.20 0.12% 0.99 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the funds’ annualized expense ratios were: for the New York Tax-Exempt Money Market Fund, 0.14%; and for the New York Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the New York Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the New York Tax-Exempt Money Market Fund, New York Tax-Exempt Money Market Funds; for the New York Long-Term Tax-Exempt Fund, New York Municipal Debt Funds. 4 Although challenges continue, state and local finances improved Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the finances of many state and local governments have continued to improve. This has been largely true in your state as well. New York City, the state’s main economic engine, received boosts from Wall Street’s recovery and strong tourism, though some upstate areas still struggled. Overall, the state’s unemployment rate was 7.6% (preliminary) in May 2013, the lowest level in four years but a bit above the national average. Another positive indicator was New York’s total state tax revenues, which increased more than 8% in the first calendar quarter of 2013 compared with the same period in 2012 (based on preliminary estimates from the Nelson A. Rockefeller Institute of Government). New York’s state tax collections have now exceeded their prerecession peak, adjusted for inflation. In March, the New York State Assembly approved a budget for the fiscal year beginning April 1—marking the first time in nearly 30 years that the legislature has passed three consecutive on-time budgets. As in many states, New York lawmakers appear cautious about budgeting for increased spending and hiring given uncertainty about federal fiscal policy and the sequester’s effect on the state. Evidence of fiscal restraint can also be seen in municipal bond financing trends. For the first five months of 2013, the total dollar volume of tax-exempt bonds sold by New York issuers was almost 30% below year-ago levels. Nationwide, as in New York, the municipal bond supply remained relatively light, and munis performed well after Congress addressed some of the “fiscal cliff” uncertainty at the turn of the new year. Even as new highs in the stock market lured some investors away, demand for municipal bonds was healthy—especially because their yields, given their federal tax exemption, were attractive compared with those of similar-maturity U.S. Treasury securities. But municipals were affected like other bonds when interest rates increased in May. For the six months, the New York Long-Term Tax-Exempt Fund fell behind its benchmark and the average return of peer funds. As rates rose, the intermediate-maturity bonds favored by the advisor underperformed. The advisor also continued to prefer securities with higher credit ratings, which lagged lower-quality bonds as investors pursued higher yields. Please note that after the close of the period, Mathew Kiselak and Adam Ferguson assumed day-to-day responsibility for the Long-Term Tax-Exempt Fund, replacing Michael Kobs. 5 Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, given that yields and prices move in opposite Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 6 directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right calls on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component of a portfolio plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” authors Francis Kinniry and Brian Scott wrote. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2013 7 Advisor’s Report For the six months ended May 31, 2013, Vanguard New York Tax-Exempt Money Market Fund returned 0.01%, compared with the average 0.00% return of peer-group funds. Vanguard New York Long-Term Tax-Exempt Fund returned –1.79% for Investor Shares and –1.75% for Admiral Shares. The Long-Term Fund lagged its benchmark, the Barclays New York Municipal Bond Index, which returned –1.39%. The fund also lagged the –1.62% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—Treasury and other taxable bond markets reacted negatively, and municipal bonds followed suit. In the municipal market, yields, especially those of longer-term bonds, rose sharply. Bond prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds given seasonal supply-and-demand factors. [Shortly after our reporting period ended, Mr. Bernanke Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard 8 was more expansive. He said that the Fed could start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.] This time, May mirrored December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of Vanguard New York Tax-Exempt Money Market Fund and other money market funds remain suppressed. The central bank is expected to keep short-term rates at ultralow levels until the stubbornly high unemployment rate falls significantly. In light of those policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities, especially those that are callable, and bonds of lower credit quality. May’s plummet in prices, and increases in yield, affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Bonds of lower credit quality continued to outperform higher-quality ones, producing positive—though not stellar—returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. Low interest rates also make the financing of new projects less costly. New York and other issuers, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically recover from recessions with a lag, and this latest slump was unusually severe. Even so, a recovery is proceeding. One gauge is the Philadelphia Federal Reserve Bank’s index of coincident economic indicators. For each state, the index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. From the recession’s trough, the index for New York State has risen slightly faster than the nation as a whole. Management of the funds In an effort to capture interest income for the New York Long-Term Tax-Exempt Fund at a time of protracted low rates, we have been emphasizing bonds with 9 maturities of 10 to 20 years, a strategy that has helped for some time. This worked against the fund during the reporting period, though, because yields rose the most for longer-maturity bonds. The overweighting of longer-term bonds was accompanied by an underweighting of bonds with maturities under 5 years. Some of the latter bonds experienced smaller yield increases (and smaller price declines). In New York, overall bond issuance has declined significantly. This has made it challenging to maintain a diversified New York fund portfolio, though we succeeded. Our purchases during the half year included new issues sold by New York City, the Metropolitan Transportation Authority, and the Triborough Bridge Authority. As you would expect, the Fed’s tight lid on short-term interest rates presented yet another challenge for the Money Market Fund. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately to become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. Michael G. Kobs, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2013 10 New York Tax-Exempt Money Market Fund Fund Profile As of May 31, 2013 Financial Attributes Ticker Symbol VYFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 33 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 11 New York Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 NY Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.89% 0.53% 2004 1.03 0.58 2005 2.18 1.70 2006 3.28 2.81 2007 3.60 3.12 2008 2.32 1.88 2009 0.36 0.24 2010 0.10 0.01 2011 0.06 0.04 2012 0.03 0.00 2013 0.01 0.00 7-day SEC yield (5/31/2013): 0.01% New York Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New York Tax-Exempt Money Market Fund 9/3/1997 0.03% 0.39% 1.34% See Financial Highlights for dividend information. 12 New York Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.5%) New York (100.5%) Albany County NY BAN 1.000% 8/15/13 22,800 22,834 Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.140% 6/7/13 LOC 10,985 10,985 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.330% 6/7/13 LOC 65,000 65,000 Brookhaven NY GO 1.000% 9/15/13 4,673 4,683 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.130% 6/7/13 LOC 4,900 4,900 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.130% 6/7/13 LOC 4,765 4,765 Commack NY Union Free School District TAN 1.000% 6/27/13 31,000 31,017 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.130% 6/7/13 LOC 4,325 4,325 Erie County Fiscal Stability Authority BAN 1.000% 7/31/13 23,100 23,128 Erie County NY Industrial Development Agency School Facility Revenue 5.750% 5/1/14 (Prere.) 13,120 13,785 Erie County NY Industrial Development Agency School Facility Revenue 5.750% 5/1/14 (Prere.) 14,720 15,467 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 9,620 10,107 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.140% 6/7/13 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.140% 6/7/13 LOC 5,675 5,675 Half Hollow Hills NY Central School District TAN 1.000% 6/27/13 43,000 43,024 Hauppauge NY Union Free School District TAN 1.000% 6/21/13 23,000 23,010 Islip NY BAN 1.000% 9/11/13 9,170 9,191 Jericho NY Union Free School District TAN 1.000% 6/21/13 12,000 12,005 13 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.080% 6/3/13 (13) 17,530 17,530 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.120% 6/7/13 LOC 30,265 30,265 Long Island NY Power Authority Electric System Revenue VRDO 0.070% 6/3/13 LOC 17,000 17,000 Long Island NY Power Authority Revenue 5.000% 9/1/13 (Prere.) 1,500 1,518 Massapequa NY Union Free School District GO 2.000% 6/1/13 2,755 2,755 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.140% 6/7/13 LOC 3,700 3,700 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.140% 6/7/13 LOC 5,955 5,955 Nassau County NY Interim Finance Authority Revenue 5.000% 11/15/13 (Prere.) 5,720 5,844 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 6/7/13 1,700 1,700 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 6/7/13 2,000 2,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.160% 6/7/13 22,200 22,200 New York City NY GO 5.500% 6/1/13 (Prere.) 7,560 7,560 New York City NY GO 2.500% 8/1/13 5,000 5,019 New York City NY GO 4.000% 8/1/13 3,000 3,019 New York City NY GO 5.000% 8/1/13 1,000 1,008 New York City NY GO 5.000% 8/1/13 1,000 1,008 New York City NY GO 5.000% 8/1/13 (ETM) 215 217 New York City NY GO 5.000% 8/1/13 1,430 1,441 New York City NY GO 5.000% 9/1/13 (ETM) 2,985 3,020 1 New York City NY GO TOB VRDO 0.130% 6/7/13 6,400 6,400 New York City NY GO VRDO 0.070% 6/3/13 7,620 7,620 New York City NY GO VRDO 0.070% 6/3/13 6,000 6,000 New York City NY GO VRDO 0.070% 6/3/13 9,625 9,625 New York City NY GO VRDO 0.070% 6/3/13 8,200 8,200 New York City NY GO VRDO 0.070% 6/3/13 6,200 6,200 New York City NY GO VRDO 0.070% 6/3/13 8,350 8,350 New York City NY GO VRDO 0.140% 6/3/13 LOC 5,500 5,500 New York City NY GO VRDO 0.090% 6/7/13 LOC 19,440 19,440 New York City NY GO VRDO 0.100% 6/7/13 LOC 4,450 4,450 New York City NY GO VRDO 0.140% 6/7/13 LOC 7,000 7,000 New York City NY GO VRDO 0.140% 6/7/13 LOC 15,000 15,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.100% 6/7/13 LOC 35,770 35,770 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.130% 6/7/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.250% 6/28/13 6,640 6,640 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.080% 6/3/13 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.140% 6/7/13 2,270 2,270 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.180% 6/7/13 5,215 5,215 14 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.180% 6/7/13 16,380 16,380 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (461 Dean Street) VRDO 0.100% 6/7/13 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.120% 6/7/13 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development) VRDO 0.120% 6/7/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.120% 6/7/13 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.120% 6/7/13 LOC 11,950 11,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.130% 6/7/13 19,100 19,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.130% 6/7/13 LOC 2,500 2,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.120% 6/7/13 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.120% 6/7/13 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.120% 6/7/13 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (River East Apartments) VRDO 0.120% 6/7/13 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.100% 6/7/13 LOC 3,000 3,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.120% 6/7/13 LOC 11,480 11,480 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.110% 6/7/13 LOC 2,790 2,790 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.130% 6/7/13 LOC 9,125 9,125 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.110% 6/7/13 LOC 7,565 7,565 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.875% 6/15/13 (ETM) 1,125 1,127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.170% 6/20/13 20,000 20,000 15 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB PUT 0.370% 12/6/13 17,900 17,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 6/7/13 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 6/7/13 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 6/7/13 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 6/7/13 7,695 7,695 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 6/3/13 7,800 7,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 6/3/13 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.100% 6/7/13 34,600 34,600 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.120% 6/7/13 10,000 10,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 6/7/13 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 6/7/13 LOC 9,950 9,950 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 4,000 4,032 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 12,160 12,256 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/13 4,085 4,150 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.120% 6/7/13 24,300 24,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.130% 6/7/13 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.130% 6/7/13 4,930 4,930 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.130% 6/7/13 2,800 2,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.110% 6/7/13 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.100% 6/7/13 14,700 14,700 New York City NY Transitional Finance Authority Revenue 5.250% 8/1/13 (Prere.) 2,810 2,834 New York City NY Transitional Finance Authority Revenue VRDO 0.080% 6/3/13 3,600 3,600 New York City NY Transitional Finance Authority Revenue VRDO 0.090% 6/3/13 3,000 3,000 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.120% 6/7/13 LOC 7,665 7,665 16 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.100% 6/7/13 LOC 6,600 6,600 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.080% 6/3/13 LOC 1,460 1,460 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.130% 6/7/13 LOC 7,080 7,080 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.120% 6/7/13 40,100 40,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.120% 6/7/13 59,460 59,460 1 New York GO TOB PUT 0.270% 6/13/13 14,705 14,705 New York GO TOB VRDO 0.120% 6/7/13 4,000 4,000 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.140% 6/7/13 LOC 16,000 16,000 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 44,200 44,200 New York Liberty Development Corp. Revenue PUT 0.230% 6/19/14 29,500 29,500 1 New York Liberty Development Corp. Revenue TOB PUT 0.220% 8/1/13 7,175 7,175 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.120% 6/7/13 LOC 6,980 6,980 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.090% 6/7/13 LOC 23,090 23,090 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 6/7/13 LOC 24,800 24,800 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.375% 7/1/13 (Prere.) 1,500 1,506 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.140% 6/7/13 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.150% 6/4/13 LOC 25,500 25,500 New York Metropolitan Transportation Authority Revenue CP 0.150% 6/6/13 LOC 8,500 8,500 New York Metropolitan Transportation Authority Revenue CP 0.160% 6/25/13 LOC 25,000 25,000 New York Metropolitan Transportation Authority Revenue CP 0.180% 7/11/13 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.130% 6/7/13 (13) 2,000 2,000 New York Metropolitan Transportation Authority Revenue VRDO 0.100% 6/7/13 LOC 27,525 27,525 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/13 1,000 1,004 New York State Dormitory Authority Revenue (Blythedale Children’s Hospital) VRDO 0.140% 6/7/13 LOC 9,800 9,800 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.130% 6/7/13 LOC 2,270 2,270 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.130% 6/7/13 LOC 4,080 4,080 17 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.130% 6/7/13 LOC 14,200 14,200 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.130% 6/7/13 LOC 6,525 6,525 New York State Dormitory Authority Revenue (Columbia University) 5.125% 7/1/13 (Prere.) 1,000 1,004 New York State Dormitory Authority Revenue (Columbia University) CP 0.140% 7/1/13 12,800 12,800 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.120% 6/7/13 9,280 9,280 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.080% 6/7/13 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.160% 6/6/13 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.130% 6/7/13 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.110% 6/7/13 2,775 2,775 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.140% 6/7/13 LOC 4,425 4,425 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.130% 6/7/13 7,860 7,860 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.180% 6/7/13 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.110% 6/7/13 LOC 2,035 2,035 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.110% 6/7/13 LOC 66,315 66,315 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.110% 6/7/13 LOC 8,570 8,570 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.100% 6/7/13 LOC 13,515 13,515 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.100% 6/7/13 LOC 14,825 14,825 New York State Dormitory Authority Revenue (Personal Income Tax) 2.500% 8/15/13 26,795 26,922 New York State Dormitory Authority Revenue (Personal Income Tax) 3.500% 3/15/14 1,000 1,026 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 1,200 1,245 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB PUT 0.300% 8/7/13 17,325 17,325 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 6/7/13 8,775 8,775 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.140% 6/7/13 6,800 6,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.110% 6/7/13 15,200 15,200 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.120% 6/7/13 1,900 1,900 18 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.100% 6/7/13 LOC 16,000 16,000 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.120% 6/7/13 LOC 10,210 10,210 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.110% 6/7/13 LOC 8,400 8,400 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.130% 6/7/13 4,570 4,570 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.140% 6/7/13 3,185 3,185 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/13 1,150 1,152 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.140% 6/7/13 3,645 3,645 New York State GO 5.000% 9/1/13 1,000 1,012 New York State GO 3.000% 2/1/14 25,000 25,466 New York State GO 5.000% 2/15/14 1,300 1,344 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.100% 6/7/13 LOC 30,620 30,620 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.130% 6/7/13 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.110% 6/7/13 LOC 20,000 20,000 New York State Housing Finance Agency Housing Revenue (Avalon Chrystie Place I) VRDO 0.120% 6/7/13 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.120% 6/7/13 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.120% 6/7/13 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.120% 6/7/13 LOC 45,000 45,000 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.110% 6/7/13 LOC 10,800 10,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.090% 6/3/13 9,950 9,950 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.090% 6/3/13 15,400 15,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.090% 6/3/13 10,080 10,080 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 6/3/13 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.120% 6/7/13 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.140% 6/7/13 8,500 8,500 New York State Power Authority Revenue CP 0.170% 6/13/13 11,130 11,130 New York State Power Authority Revenue CP 0.170% 7/12/13 5,280 5,280 New York State Power Authority Revenue PUT 0.170% 9/3/13 8,835 8,835 New York State Power Authority Revenue PUT 0.170% 9/3/13 22,600 22,600 19 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.140% 6/7/13 12,555 12,555 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.140% 6/7/13 7,500 7,500 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.110% 6/7/13 LOC 9,700 9,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.110% 6/7/13 LOC 24,000 24,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 6/7/13 19,070 19,070 North Hempstead NY BAN 0.750% 10/4/13 25,529 25,572 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.200% 6/7/13 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.200% 6/7/13 LOC 21,000 21,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.140% 6/7/13 LOC 5,415 5,415 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.140% 6/7/13 LOC 8,175 8,175 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.130% 6/7/13 LOC 5,830 5,830 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.110% 6/7/13 LOC 5,940 5,940 Port Authority of New York & New Jersey Revenue CP 0.170% 8/7/13 4,610 4,610 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 6/7/13 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 6/7/13 6,500 6,500 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project) VRDO 0.120% 6/7/13 LOC 6,005 6,005 Southampton NY Union Free School District TAN 1.000% 6/20/13 14,000 14,006 1 Suffolk County NY GO TOB VRDO 0.110% 6/7/13 5,100 5,100 1 Suffolk County NY GO TOB VRDO 0.140% 6/7/13 3,265 3,265 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony’s High School) VRDO 0.110% 6/7/13 LOC 9,800 9,800 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.090% 6/7/13 3,340 3,340 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.090% 6/7/13 15,390 15,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.140% 6/7/13 LOC 26,600 26,600 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.140% 6/7/13 LOC 17,500 17,500 20 New York Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/13 (Prere.) 2,510 2,564 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.130% 6/7/13 10,025 10,025 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.130% 6/7/13 4,950 4,950 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.140% 6/7/13 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.070% 6/3/13 LOC 10,400 10,400 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.110% 6/7/13 LOC 4,840 4,840 Westchester County NY GO 3.000% 6/1/13 1,250 1,250 Yorktown NY Central School District BAN 1.000% 7/25/13 4,808 4,813 2,542,540 Total Tax-Exempt Municipal Bonds (Cost $2,542,540) 2,542,540 Other Assets and Liabilities (-0.5%) Other Assets 15,159 Liabilities (28,332) (13,173) Net Assets (100%) Applicable to 2,529,172,255 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,529,367 Net Asset Value Per Share $1.00 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 2,529,365 Undistributed Net Investment Income — Accumulated Net Realized Gains 2 Net Assets 2,529,367 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $547,040,000, representing 21.6% of net assets. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 21 New York Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 22 New York Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 2,093 Total Income 2,093 Expenses The Vanguard Group—Note B Investment Advisory Services 314 Management and Administrative 1,365 Marketing and Distribution 384 Custodian Fees 17 Shareholders’ Reports 6 Trustees’ Fees and Expenses 2 Total Expenses 2,088 Expense Reduction–Note B (245) Net Expenses 1,843 Net Investment Income 250 Realized Net Gain (Loss) on Investment Securities Sold 1 Net Increase (Decrease) in Net Assets Resulting from Operations 251 See accompanying Notes, which are an integral part of the Financial Statements. 23 New York Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 250 907 Realized Net Gain (Loss) 1 (1) Net Increase (Decrease) in Net Assets Resulting from Operations 251 906 Distributions Net Investment Income (250) (907) Realized Capital Gain — — Total Distributions (250) (907) Capital Share Transactions (at $1.00) Issued 933,973 1,470,519 Issued in Lieu of Cash Distributions 245 886 Redeemed (1,042,595) (1,679,940) Net Increase (Decrease) from Capital Share Transactions (108,377) (208,535) Total Increase (Decrease) (108,376) (208,536) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 24 New York Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income . 0001 . 0003 . 001 . 001 . 004 . 023 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations . 0001 . 0003 . 001 . 001 . 004 . 023 Distributions Dividends from Net Investment Income (. 0001) (. 0003) (. 001) (. 001) (. 004) (. 023) Distributions from Realized Capital Gains — Total Distributions (. 0001) (. 0003) (. 001) (. 001) (. 004) (. 023) Net Asset Value, End of Period Total Return 1 0.01% 0.03% 0.06% 0.10% 0.36% 2.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,529 $2,638 $2,846 $3,295 $3,917 $4,811 Ratio of Expenses to Average Net Assets 0.14% 2 0.15% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.03% 0.06% 0.10% 0.37% 2.29% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 25 New York Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New York Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $313,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.13% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2013, Vanguard’s expenses were reduced by $245,000 (an effective annual rate of 0.02% of the fund’s average net assets). C . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
